Citation Nr: 1508029	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO. 11-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, as due to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

3. Entitlement to service connection for lower extremity peripheral neuropathy, claimed as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to July 1964 with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have service within the borders of the Republic of Vietnam.

2. The most probative evidence reflects that the Veteran was not exposed to herbicides in service; his diabetes did not have its onset in service and was not diagnosed within one year of separation.



CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

2. The criteria for service connection for erectile dysfunction, claimed as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3. The criteria for service connection for lower extremity peripheral neuropathy, claimed as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4. The criteria for service connection for peripheral vascular disease of the bilateral lower extremities, claimed as secondary to diabetes, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September 2009 and April 2014 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in March 2014 in order to send proper VCAA notice to the Veteran, clarify a previous statement made by the Veteran, obtain outstanding service treatment records, and finally, to provide the Veteran with a VA examination for his claimed diabetes.  Review of the claims file reflects that a VCAA notice was sent to the Veteran in April 2014 notifying him of the requirements for secondary service connection.  The Veteran's service treatment records post-1969 are associated with the claims file.  Additionally, the April 2014 correspondence also requested that the Veteran clarify his statement with regard to working on nuclear powered vessels.  Thus, with respect to these portions of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, a VA examination was conducted in August 2014 in connection with the Veteran's claim.  Review of the August 2014 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's May 2011 remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - Diabetes

In various written statements the Veteran contends that he is entitled to service connection for his diabetes mellitus based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while serving aboard the U.S.S. Washburn which saw action off the coastal waters of Vietnam in 1966.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2014).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Preliminarily, the Board observes that private treatment records from October 2009 reflect a diagnosis of diabetes mellitus.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran has stated that he was exposed to herbicides while serving aboard the U.S.S Washburn in the summer of 1966.  His representative indicated that the Veteran did not have any service inside Vietnam.  The Veteran has not asserted, and the record does not reflect, that he was ever on the ground in the Republic of Vietnam.  Rather, he claims that exposure occurred while sailing off the coast of Vietnam and conducting troop and supply landings.  Service personnel records reflect that the Veteran was stationed aboard the Washburn in June and July 1966.  Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.  Additionally, service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that anchored in an open, deep-water harbor, including Danang Harbor, along the coast of the Republic of Vietnam does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  Further, while the Washburn has been identified as a vessel that conducted small boat landings, the Veteran has not asserted, and the evidence does not demonstrate, that he ever accompanied these landings to shore.  As such, the Board does not find that the Veteran was presumptively exposed to herbicides.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Again, the Veteran has asserted that his exposure occurred while serving aboard the U.S.S Washburn.  He does not offer any additional avenues for possible direct exposure to herbicides.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.  Furthermore, the Veteran's STRs are negative for any treatment or indication that the Veteran was exposed to herbicides in service.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with diabetes mellitus.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which the diabetes mellitus could plausibly be related.  Service treatment records do not reflect any instance of diabetes mellitus or diabetes symptoms and the earliest medical evidence of record shows that the Veteran was first diagnosed in 1999, more than three decades after separation.  Moreover, the record is negative for any evidence even suggesting that the Veteran's diabetes mellitus is linked to his service by any means other than through herbicide exposure.  The relationship between diabetes mellitus and herbicide exposure is not at issue here.  As evidenced by 38 C.F.R. § 3.309(e) this relationship is presumed.  Rather, the Veteran must demonstrate actual exposure in service.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence simply does not support a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service as the in-service injury requirement is not met.

Furthermore, while diabetes mellitus is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for diabetes nor has the Veteran alleged experiencing symptoms of diabetes during service or within one year of separation.  Reports of medical examination from May 1967 and April 1968 do not reflect a diagnosis of diabetes mellitus.  Service treatment records are negative for any indication that the Veteran was treated for diabetes in service.  Additionally, post-service medical records reflect that he was first diagnosed in 1999, approximately 30 years after separation.  As such, the Board finds that continuity of symptomatology has not been established nor that the Veteran's diabetes was diagnosed within one year of separation.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service.  As such, the Veteran's claim for service connection for diabetes mellitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Service Connection - Secondary to diabetes mellitus

The Board notes that the Veteran's claim for service connection for erectile dysfunction, peripheral neuropathy and peripheral vascular disease of the lower extremities, are based on the contention that these disabilities are secondary to his diabetes mellitus.  The Board notes that the Veteran has limited his claims only to a secondary theory.  Moreover, the record is negative for evidence of an in-service injury, diagnosis, or treatment for any of the Veteran's claimed disorders, and the Veteran has not asserted that any of the above claimed conditions began during service or are related to service other than due to diabetes.

In this case, the Board recognizes that the Veteran has been currently diagnosed with erectile dysfunction, lower extremity peripheral neuropathy, and lower extremity peripheral vascular disease.  However, in the decision above, the Board has denied the Veteran's claim for service connection for a diabetes mellitus.  Therefore, given that service connection is not in effect for diabetes, there is no legal basis for granting service connection for any disability as secondary to diabetes.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for secondary service connection for erectile dysfunction, peripheral neuropathy, and peripheral vascular disease.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for diabetes mellitus, as due to herbicide exposure is denied.

Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for lower extremity peripheral neuropathy, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral vascular disease of the bilateral
lower extremities, claimed as secondary to diabetes mellitus, is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In September 2014 the RO obtained an addendum opinion regarding the etiology of the Veteran's claimed hearing loss.  The examiner referenced two audiograms which were conducted in May 1984 and May 1986 and stated that they demonstrated normal hearing.  Review of the May 1984 audiogram reflects that the Veteran's threshold at 4000 Hz was 25 in the right ear.  Similarly, the May 1986 audiogram reflects a 25 decibel threshold at 4000 Hz in the right ear.  The Board notes that in evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, remand of the Veteran's claim is necessary in order to obtain a clarifying opinion from the examiner.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim to the September 2014 examiner, or another appropriate clinician if she is unavailable.  The claims file, including a copy of this remand, must be reviewed.  If an examination is deemed necessary by the examiner one should be scheduled.  After review of all of the evidence, including the May 1984 and 1986 audiograms, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by or otherwise related to service.

Any opinion provided must be supported by adequate rationale.

2. After conducting any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


